DETAILED ACTION
Applicant's submission filed on October 13, 2021 in response to Office Action dated July 13, 2021 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 16 of U.S. Patent No. 9,813,670 (hereinafter referred to as Patent ‘670) in view of Dryer (US Patent Application Publication No. 2005/0076215).
Claim 1, it is functionally similar to claim 2 of Patent ‘670 except that claim 1 of the present invention does not recite “a video-conferencing module to simultaneously transmit a video-conference image to the webpage display transmitted to the signer terminal” as recited in claim 2 of Patent ‘670. Further, claim 1 of the present invention method comprising:” instead of narrower limitation “A computer-implemented online conferencing transactional platform system comprising:” (emphasis added) as recited in claim 2 of Patent ‘670; claim 1 of the present invention recites “retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “an interaction module to fetch an image of a transactional document and a field identifier for an interactive transactional document element to be filled out;  the interaction module to host, via a processor, executable code to associate the interactive transactional document element with coordinates on a webpage background displaying the transactional document for display of the interactive transactional document element with the transactional document” and “wherein the interactive transactional document element is selected from one of a radio button, a check box, or a text field” as recited in claim 2 of Patent ‘670; claim 1 of the present invention recites “transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal” instead of functionally similar limitation “the interaction module to transmit a webpage display of the transactional document and the interactive transactional document element in real time for co-browsing to a signer end user terminal via a network interface device and to a moderator terminal such that the displayed interactive transactional document elements are aligned with corresponding coordinates in real time on both the signer end user terminal and the moderator terminal 
The claim 2 of Patent ‘670 recites “the interaction module to receive a filled-out transactional document in an i-frame from the remotely-connected secure signature API”, but claim 2 of Patent ‘670 does not recite “generating, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature 
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an i-frame (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML document is populated from a source separate from the secure electronic document (Paragraph 0041, 0054-0056 subdocument information separate from and linked in secure read-only cover document) to prevent the webpage from obtaining access to sensitive data within the secure electronic document (Paragraph 0054 keeping cover document on server as read-only and web page generated from separate subdocuments for editing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 2 of Patent ‘670 to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source 
Claim 5, rejected against claim 2 of Patent ‘670.
Claim 15, it is functionally similar to claim 16 of Patent ‘670 except that claim 15 of the present invention does not recite “the interaction module to prepare a webpage display of the image of the transactional document so that the interactive transactional document element is overlayed on the image of the transactional document at a location of a corresponding document element in the transactional document” as recited in claim 16 of Patent ‘670. Further, claim 15 of the present invention recites “A system comprising:” instead of narrower limitation “A computer-implemented online conferencing transactional platform system comprising:” as recited in claim 16 of Patent ‘670; claim 15 of the present invention recites “a non-transitory computer-readable storage medium comprising memory with instructions encoded thereon; and one or more processors that, when executing the instructions, perform operations comprising: retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “a processor to fetch an image of a transactional 
The claim 16 of Patent ‘670 recites “the processor to receive a filled-out transactional document in an i-frame from the remotely-connected secure signature API without signature blocks filled in”, but claim 16 of Patent ‘670 does not recite “generating, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document” as recited in claim 15 of the present invention.
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an i-frame (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 16 of Patent ‘670 to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Claim 19, .
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 10,812,758 (hereinafter referred to as Patent ‘758) in view of Dryer (US Patent Application Publication No. 2005/0076215).
Claim 1, it recites “A computer-implemented method comprising:” instead of limitation “A computer-implemented online conferencing transactional platform system comprising:” (emphasis added) as recited in claim 2 of Patent ‘758. Further,  claim 1 of the present invention recites “A computer-implemented method comprising:” instead of limitation “A computer-implemented online conferencing transactional platform system comprising:” (emphasis added) as recited in claim 2 of Patent ‘758; claim 1 of the present invention recites “retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “an interaction module to fetch an image of a transactional document and a field identifier for an interactive transactional document element to be filled out;  the interaction module to host, via a processor, executable code to associate the interactive transactional document element with coordinates on a webpage background displaying the transactional document for display of the interactive transactional document element with the transactional document” and “further comprising: a screen interaction module to allocate control over the webpage display transmitted to the signer end user terminal during an online conference” as recited in claim 2 of Patent ‘758; claim 1 of the present invention recites “transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the 
Claim 2 of Patent “758 recites “the interaction module to post the transactional document and information received at a field network address corresponding to the 
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an i-frame (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML document is populated from a source separate from the secure electronic document (Paragraph 0041, 0054-0056 subdocument information separate from and linked in secure read-only cover document) to prevent the webpage from obtaining access to sensitive data within the secure electronic document (Paragraph 0054 keeping cover 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 2 of Patent ‘758 to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Claim 2, rejected against claim 2 of Patent ‘758.
Claim 3, rejected against claim 3 of Patent ‘758.
Claim 4, rejected against claim 4 of Patent ‘758.
Claim 5, rejected against claim 5 of Patent ‘758.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US Patent Application Publication No. 2011/0276875), and further in view of Dryer (US Patent Application Publication No. 2005/0076215).
Regarding claim 1, McCabe teaches a computer-implemented method comprising:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular set of reviewers/signatories” i.e. editable by both signer and moderator);
receiving, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic document to be filled out with the information (Paragraphs 0014, 0027-0029 user input causing customized document with multiple fields); and
transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach generating, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document.
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an i-frame (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Regarding claim 5, McCabe teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Fig. 3). Dryer teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Paragraph 0055).
Regarding claim 7, McCabe teaches responsive to receiving the signature information from the signer terminal, sending a notification to the moderator terminal that the secure electronic document was signed by a signer that is operating the signer terminal (Paragraphs 0029 specify hierarchy of signatories, and 0038-0040 notify any change (including signature) by any signatory to other reviewer(s) i.e. moderator).
Regarding claim 8, McCabe teaches a non-transitory computer-readable storage medium comprising instructions executable by one or more processors, the instructions, when executed, causing the one or more processors to perform operations, the instructions comprising instructions (Paragraphs 0011-0012) to:
retrieve a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmit, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);
receive, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic 
transmit, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document.
However, in the similar field, Dryer teaches to generate, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an i-frame (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML document is populated from a source separate from the secure electronic document (Paragraph 0041, 0054-0056 subdocument information separate from and linked in secure read-only cover document) to prevent the webpage from obtaining access to sensitive data within the secure electronic document (Paragraph 0054 keeping cover 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Regarding claim 14, refer to rejections for claim 8 and claim 7.
Regarding claim 15, McCabe teaches a system comprising:
a non-transitory computer-readable storage medium comprising memory with instructions encoded thereon; and one or more processors that, when executing the instructions, perform operations comprising: (Paragraphs 0011-0012) to:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure 
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);
receiving, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic document to be filled out with the information (Paragraphs 0014, 0027-0029 user input causing customized document with multiple fields); and
transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach generating, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document.
one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML document is populated from a source separate from the secure electronic document (Paragraph 0041, 0054-0056 subdocument information separate from and linked in secure read-only cover document) to prevent the webpage from obtaining access to sensitive data within the secure electronic document (Paragraph 0054 keeping cover document on server as read-only and web page generated from separate subdocuments for editing) (Paragraphs 0016-0060 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to generate, using the secure signature API, an i-frame embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable 
Regarding claim 19, refer to rejections for claim 15 and claim 5.

Claims 2, 6, 9, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Dryer as applied to claims 1, 8, 15 above, and further in view of Follis (US Patent Application Publication No. 2016/0048696).
Regarding claim 2, McCabe teaches responsive to receiving a command from the moderator terminal, allocating control of the webpage to the signer terminal during an online conference (Paragraphs 0029-0030, 0032, 0037-0040 specifying sequence or order of signatories and system monitoring the progress. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to allow moderator to perform the ordering manually instead of system performing automatically as an implementation choice to give moderator a control of the signing process.). McCabe and Dryer do not teach performing control in online conference.
However, in the similar field, Follis teaches performing control in online conference (Paragraphs 0121-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer to preform electronic signing session in online conference as taught by Follis so that “The authentication performed”….”can use a web cam and comprise a workflow sequence 
Regarding claim 6, Follis teaches receiving, from the signer terminal, signature information entered to at least one of the one or more empty signature blocks, the signature information comprising one or more of an identifying image, an image of an identification document, and an identification number (Paragraph 0035 scanned/faxed signature, photo, video, 0122 using photo ID). Dryer teaches receiving, from the signer terminal, signature information entered to at least one of the one or more empty signature blocks, the signature information comprising one or more of an identifying image, an image of an identification document, and an identification number (Paragraphs 0055, 0057-0058).
Regarding claim 9, refer to rejections for claim 8 and claim 2.
Regarding claim 13, refer to rejections for claim 8 and claim 6.
Regarding claim 16, refer to rejections for claim 15 and claim 2.
Regarding claim 20, refer to rejections for claim 15 and claim 6.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and Dryer as applied to claims 1, 8, 15 above, and further in view of Nelson  (US Patent Application Publication No. 2004/0236830).
Regarding claim 3, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the 2036292/47208/FW/11615830.1moderator terminal (Paragraphs 0026 user authenticated before receiving any web 
However, in the similar field, Nelson teaches the webpage (shared content image) transmitted to the moderator (administrator/moderator) terminal includes a video-conference image of a signer at the signer terminal (a signer end user) (Figs. 5A, 5B, 7A, 7B, Paragraphs 0049-0054, 0060-0061, 0064-0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer to transmit the webpage to the moderator (administrator/moderator) terminal including a video-conference image of a signer at the signer terminal (a signer end user) as taught by Nelson in order to enable “media display windows such as video feeds from conference participants in remote locations, documents, secondary whiteboards, and any other additional media available in the system” (Nelson, Paragraph 0059).
Regarding claim 4, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the signer2036292/47208/FW/11615830.1signerssi terminal (Paragraphs 0026 user authenticated before receiving any web pages), and Nelson teaches the webpage (shared content image) transmitted to the signer (a signer end user) terminal includes a video-conference image of a moderator at the moderator terminal (administrator/moderator) (Figs. 5A, 5B, 7A, 7B, Paragraphs 0049-0054, 0060-0061, 0064-0066).
Regarding claim 10, refer to rejections for claim 8 and claim 3.
Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 17, refer to rejections for claim 15 and claim 3.
Regarding claim 18, refer to rejections for claim 15 and claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653